UNITED STATES DISTRICT COURT Clﬂfk, U,s_ District

FOR THE DISTRICT OF COLUMBIA Bankruptcy court?"
John Joseph Coleman, )
)
Plaintiff. )
)

v. ) Civil Action No.  .— 
)
Honorable Judge Ms. Brand er al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § 1915A, which requires the Court to screen and dismiss a
prisoner’s complaint upon a determination that it fails to state a claim upon which relief may be
granted.

Plaintiff is a Missouri state prisoner incarcerated in Jefferson City, Missouri. See
Coleman v. Missouri, No. 4:10-CV-636-TIA, 2010 WL 2010514 (E.D.Mo. May 19, 2010). This
action is captioned “Federal Freedom of Information Act Complaint,” but plaintiff names
individuals in Salem, Missouri, who are not subject to suit under the FOIA. See Judicial Watch
v. US. Secret Serv., 726 F.3d. 208, 214 (DC. Cir. 2013) (“Under FOIA, agencies must make
requested records available ‘to any person,’ unless one of nine speciﬁc exemptions applies[,]
[and] [t]he Act grants federal district courts jurisdiction ‘to order the production of any agency
records improperly withheld from the complainant.’ ”) (quoting 5 U.S.C. §§ 552(a)(3)(A),
(a)(4)(B)); see also Johnson v. Exec. Qﬂice for US. Attorneys, 310 F.3d 771, 777 (DC. Cir.

2002) (“[T]he comprehensiveness of F OIA precludes the creation of a Bivens remedy” against
1

individuals for alleged constitutional violations) (citing Bivens v. Six Unknown Named Agentst
403 US. 388 (1971)). In addition, plaintiff has not alleged that he made a FOIA request to a
federal agency, and he cannot obtain the requested relief to compel DNA testing at the
government’s expense of “the blood on the gun . . . and [] ﬁngerprinting,” Compl. at 5, under the

FOIA. A separate Order of dismissal accompanies this Memorandum Opinion.

DATE: June  ,2014